Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D22-1670
                     Lower Tribunal No. F18-22064B
                          ________________


                          Jose Ernesto Mejia,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Zachary James, Judge.

     Jose Ernesto Mejia, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and MILLER, and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Fernandez v. State, 627 So. 2d 1 (Fla. 3d DCA 1993)

(Defendant is not entitled to credit for time served on house arrest.); and

Maniccia v. State, 931 So. 2d 1027 (Fla. 4th DCA 2006).




                                    2